Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2019/000707, filed on 01/11/2019.
Claims 1, 3, 6-8, 17-20 and 21 are currently pending in the instant patent Application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/07/2022), Applicants filed a response and an amendment on May 9, 2022, amending claims 1, 3, 6-7 and 8, canceling claims 2, 4-5, 9-15 and 16, and adding new claims 17-21 is acknowledged. 
Claims 1, 3, 6-8, 17-20 and 21 are present for examination.
Applicants' arguments filed on May 9, 2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
In response to previous invitation to participate in DSMER Pilot Program, Applicants declined to participate in the DSMER Pilot Program.

Withdrawn-Specification objections
The previous objection of the Specification for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   See particularly 37 CFR 1.821(d).

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claims 1-2, 3-5, and 13-16 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.   See particularly 37 CFR 1.821(d).

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-8 and 13-16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1, 6-7 and 8 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.   


Withdrawn-Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-7, 13-15 and 16 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Welsh et al. (The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium important in the marine nitrogen cycle. PNAS (2008), 105(39): 15094-15099, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.   


Maintained-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 3, 6-7, and 8 under 35 U.S.C. 103 as being unpatentable over Welsh et al. (The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium important in the marine nitrogen cycle. PNAS (2008), 105(39): 15094-15099, see IDS) in view of Kimura et al. (Gene coding acyl homoserine lactone synthetic enzyme and its utilization. JP 2014-003920 A, publication 01/16/2014, see IDS) is maintained, and new claims 17-19 and 20-21 are included in this rejection. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a recombinant vector comprising a base sequence of SEQ ID NO:1 or a base sequence having not less than 90% identity with the base sequence of SEQ ID NO:1, wherein the DNA (base) sequence of SEQ ID NO: 1 of the instant application is derived from Cyanobacterium Cyanothece ATCC51142, wherein the SEQ ID NO: 1 comprises 31247 nucleotides (31.25 Kb).  
Regarding claim 1, 3, 6-7, 17-18 and 20, Welsh et al. teach isolating a genomic DNA of about 5.46 Mb, i.e. 5460 kb,   complete genome sequence of the cyanobacterium Cyanothece sp. ATCC 51142 as claimed (see, abstract, pg.15094), wherein the genome of Cyanothece sp. ATCC 51142 of Welsh et al. comprises SEQ ID NO: 1 of the instant application, which is 100% identical to SEQ ID NO: 1 of the instant application (see, sequence alignment as shown below as (A), where a portion of SEQ ID NO: 1, nt1 to nt1500 of SEQ ID NO: 1 genome sequence of Welsh et al. as evidence). Welsh et al. also teach that the sequence comprises nitrogen fixing gene nif (a cluster of nitrogen fixation genes) encoding nitrogenase enzyme, a multiprotein enzyme, which catalyzes nitrogen fixation (see, pg. 15094, Col 1, para 1, and Fig. 1). The Genomic DNA of Welsh et al. is also 100% identical to nucleotide sequences of SEQ ID NOs: 2, 4-6 and 18 of the instant application because SEQ ID NOs: 2, 4-6 and 18 are fragments of SEQ ID NO: 1 of the instant application, as well as 99.9% identical to protein sequence of SEQ ID NO: 50 (see, sequence alignment as shown below (B)). Welsh et al. also teach that 430 kb sequence fragment is linear (see, pg. 15095, Col 2, para 2, Fig. 2 and Table 1). Welsh et al. further teach that the Genomic DNA of Welsh et al. was sequenced in shotgun method, which requires cloning in a plasmid vector including Bac or Fosmid vector (see, evidential reference: Magrini et al. Fosmid-Based Physical Mapping of the Histoplasma capsulatum Genome. Genome Research (2004), 14:1603-1609, see PTO892) and thus, although, Welsh et al. do not teach using fosmid vector or any vector, but indeed teach sequencing by using a shotgun procedure, the Welsh et al. disclosure inherently teaches cloning in Fosmid plasmid vector as evidenced by Magrini et al., and meets the claim limitation of claims 6-7 and 18 of the instant application. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
(A): RESULT 1
CP000806
LOCUS       CP000806             4934271 bp    DNA     circular BCT 31-JAN-2014
DEFINITION  Cyanothece sp. ATCC 51142 circular chromosome, complete sequence.
ACCESSION   CP000806
  ORGANISM  Crocosphaera subtropica ATCC 51142, synonym Cyanothece sp. ATCC 51142 
            Bacteria; Cyanobacteria; 
REFERENCE   1  (bases 1 to 4934271)
  AUTHORS   Welsh,E.A., Liberton,M., Stockel,J., Loh,T., Elvitigala,T.,
            Wang,C., Wollam,A., Fulton,R.S., Clifton,S.W., Jacobs,J.M.,
            Aurora,R., Ghosh,B.K., Sherman,L.A., Smith,R.D., Wilson,R.K. and
            Pakrasi,H.B.
  TITLE     The genome of Cyanothece 51142, a unicellular diazotrophic
            cyanobacterium important in the marine nitrogen cycle
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 105 (39), 15094-15099 (2008)
   

  Query Match             100.0%;  Score 1500;  DB 12;  Length 4934271;
  Best Local Similarity   100.0%;  
  Matches 1500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982634 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 2982693

Qy         61 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982694 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 2982753

Qy        121 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982754 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 2982813

Qy        181 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982814 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 2982873

Qy        241 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982874 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 2982933

Qy        301 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982934 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 2982993

Qy        361 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982994 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 2983053

Qy        421 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983054 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 2983113

Qy        481 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983114 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 2983173

Qy        541 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983174 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 2983233

Qy        601 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983234 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 2983293

Qy        661 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983294 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 2983353

Qy        721 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983354 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 2983413

Qy        781 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983414 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 2983473

Qy        841 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983474 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 2983533

Qy        901 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983534 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 2983593

Qy        961 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983594 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 2983653

Qy       1021 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983654 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 2983713

Qy       1081 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983714 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 2983773

Qy       1141 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983774 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 2983833

Qy       1201 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983834 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 2983893

Qy       1261 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983894 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 2983953

Qy       1321 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983954 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 2984013

Qy       1381 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984014 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 2984073

Qy       1441 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984074 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 2984133


(B): RESULT 1
B1WVX4_CROS5
ID   B1WVX4_CROS5            Unreviewed;       303 AA.
AC   B1WVX4;
DT   20-MAY-2008, integrated into UniProtKB/TrEMBL.
DT   20-MAY-2008, sequence version 1.
DT   02-JUN-2021, entry version 81.
OS   Crocosphaera subtropica (strain ATCC 51142 / BH68) (Cyanothece sp. (strain
OS   ATCC 51142)).
OC   Bacteria; Cyanobacteria; Oscillatoriophycideae; Chroococcales;
OC   Aphanothecaceae; Crocosphaera; Crocosphaera subtropica.
OX   NCBI_TaxID=43989 {ECO:0000313|EMBL:ACB52307.1, ECO:0000313|Proteomes:UP000001203};
RN   [1] {ECO:0000313|EMBL:ACB52307.1, ECO:0000313|Proteomes:UP000001203}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 51142 / BH68 {ECO:0000313|Proteomes:UP000001203};
RX   PubMed=18812508; DOI=10.1073/pnas.0805418105;
RA   Welsh E.A., Liberton M., Stoeckel J., Loh T., Elvitigala T., Wang C.,
RA   Wollam A., Fulton R.S., Clifton S.W., Jacobs J.M., Aurora R., Ghosh B.K.,
RA   Sherman L.A., Smith R.D., Wilson R.K., Pakrasi H.B.;
RT   "The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium
RT   important in the marine nitrogen cycle.";
RL   Proc. Natl. Acad. Sci. U.S.A. 105:15094-15099(2008).
SQ   SEQUENCE   303 AA;  32532 MW;  74409BEA91074AE7 CRC64;

  Query Match             99.9%;  Score 1543;  DB 208;  Length 303;
  Best Local Similarity   99.7%;  
  Matches  302;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LIVAATVALFIGNVQSANAYPFWAQETAPETPREATGRIVCANCHLAEKAAEVEIPQSVL 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIVAATVALFIGNVQSANAYPFWAQETAPETPREATGRIVCANCHLAEKAAEVEIPQSVL 60

Qy         61 PDTVFKAVVKIPYDLDSQQVLGDGSKGGLNVGAVLMLPEGFKIAPDERIPEEIKEEMGSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDTVFKAVVKIPYDLDSQQVLGDGSKGGLNVGAVLMLPEGFKIAPDERIPEEIKEEMGSV 120

Qy        121 YFQSYSEGQDNVVLVGPLPGEQYQEIIFPILSPDPSKDKNVNFGKYQVHLGANRGRGQIY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YFQSYSEGQDNVVLVGPLPGEQYQEIIFPILSPDPSKDKNVNFGKYQVHLGANRGRGQIY 180

Qy        181 PTGQPSNNNVFKASNAGTISKITDQEDGSYIVTIATAEGDVDETIPAGPQLMVSEGMEVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PTGQPSNNNVFKASNAGTISKITDQEDGSYIVTIATAEGDVDETIPAGPQLMVSEGMEVE 240

Qy        241 AGQALTNNPNVGGFGQKDTEVVLQSPGRIKGLILFLAGIMLAQILLVIKKKQVERVQAAE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGQALTNNPNVGGFGQKDTEVVLQSPGRIKGLILFLAGIMLAQILLVIKKKQVERVQAAE 300

Qy        301 MNF 303
              |||
Db        301 MNF 303

Welsh et al. do not teach using fosmid vector to clone DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claims 7 and 18) and do not teach a transformant host cell for expressing fosmid vector comprising DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claims 8, 19 and 21).
 
However, Kimura et al. (JP 2014/003920 A) teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use (see, machine translated whole document of JP 2014/003920 A).
Kimura et al. (JP 2014/003920 A) clearly teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a Fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Welsh et al. and Kimura et al. to use Fosmid vector to clone the large DNA fragment of Welsh et al. as taught by Kimura et al. and make a transformant host cell of E. coli for over- expression of nitrogen fixing enzyme   as taught by Kimura et al. and modify Welsh et al. by replacing expression vector and making transformant host cell for producing increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress nitrogen fixing enzyme in order to produce increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals, which is commercially, industrially and financially beneficial. One of ordinary skilled in the art would have a reasonable expectation of success because Welsh et al. could successfully isolated large DNA fragment comprising nitrogen fixing enzyme gene, and cloning said DNA fragment in a vector and raised the possibility of utilizing atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals and reducing the cost of nitrogen source in biochemical industry for producing various down-stream products. Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Arguments: Applicants argue that Applicant disagrees with the rejection because Welsh fails to teach or suggest a recombinant vector comprising a base sequence of SEQ ID NO:1 or a base sequence having not less than 90% identity with the base sequence of SEQ ID NO: 1. By the Examiner's own admission, "...Welsh et al. do not teach using fosmid vector or any vector, Appl. No. 16/965,838Attorney Docket No. P60687but indeed teach sequencing by using a shotgun procedure. "Welsh et al. do not teach using fosmid vector to clone DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claim 7) and do not teach a transformant host cell for expressing fosmid vector comprising DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claim 8).") Nevertheless, the Examiner further asserts that Welsh inherently discloses cloning in fosmid plasmid vectors. As evidence therefore, the Examiner points to Magrini et al (Genome Research 14:1603-1609 (2004)). However, Magrini does not and cannot evidence what Welsh fails to teach. For example, Welsh fails to teach a single recombinant vector comprising a base sequence of SEQ IQ NO: 1 or a base sequence having not less than 90% identity with the base sequence of SEQ ID NO: 1. Welsh does not even teach the size of the inserts in any such vector. Even assuming that reliance upon Magrini is proper, which Applicant does not concede, Magrini teaches that the insert sizes range from 22.0 to 49.9 Kbp. Magrini at p. 1603, 2nd col., last full para. At 31.2 Kbp, SEQ ID NO: 1 of the instant application is too large to have necessarily been present in an alleged vector as asserted by the Office. Applicant reminds the Office that inherency may not be established by probabilities or possibilities; instead the missing descriptive matter must necessarily be present in the thing described in the reference. MPEP 2163.07(a). Based at least on the foregoing, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-7 and 13-16 as allegedly anticipated under 35 U.S.C. § 102(a)(1) by Welsh. Applicant further submits that Kimura fails to compensate for the deficiencies of Welsh. In this regard, the Examiner points to Kimura for teachings related to an acyl homoserine lactone synthase gene. Office Action at p. 28, 3rd para. The Examiner further asserts that it would have been obvious to combine the teachings of Welsh and Kimura and that the skilled artisan would have been motivated to overexpress the nitrogen fixing enzyme of Welsh in order to produce increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals. However, neither Welsh nor Kimura teach or suggest that SEQ ID NO: 1 could be used for this purpose. The assertion appears to be based completely on improper hindsight reconstruction of the claimed invention. Applicant reminds the Office that impermissible highlight must be avoided and that whether the claimed subject matter is obvious in view of the cited art is a legal conclusion that must be reached on the basis of the facts gleaned from the prior art. MPEP 2142. One of skill in the art, having Welsh in hand, which relates to the genome sequence of Cyanothece 51142, had absolutely no reason to turn to Kimura, which relates to a gene coding an acyl homoserine lactone. 
Response: Applicants arguments have been fully considered but are not deemed persuasive to overcome the rejection under 35 USC 103 because even though Welsh et al. do not teach using a vector or Fosmid plasmid vector to clone the DNA fragment of SEQ ID NO: 1 as claimed, but indeed teach sequencing of the genomic DNA, which was sequenced by shotgun method, which requires cloning in a plasmid vector including Bac or Fosmid vector (see, evidential reference: Magrini et al. Fosmid-Based Physical Mapping of the Histoplasma capsulatum Genome. Genome Research (2004), 14:1603-1609), and thus, although, Welsh et al. do not teach using fosmid vector or any vector, but indeed teach sequencing by using a shotgun procedure, the Welsh et al. disclosure inherently teaches cloning in Fosmid plasmid vector as evidenced by Magrini et al. Magrini et al. do not need teach SEQ ID NO: 1, which is already taught by Welsh et al., but Fosmid vector usually used in a shotgun method of DNA sequencing. Regarding the arguments that Magrini teaches that the insert sizes range from 22.0 to 49.9 Kbp. Magrini at p. 1603, 2nd col., last full para. The 31.2 Kbp, of SEQ ID NO: 1 of the instant application is too large to have necessarily been present in an alleged vector as asserted by the Office, which is not persuasive because as agreed Magrini et al. indeed teach that Fosmid vector can comprise 22.0 to 49.9 Kbp DNA sequence (see, above applicants’ arguments), and the DNA sequence of SEQ ID NO: 1 comprises 31.2 Kbp, which is within the range of 22.0 to 49.9 Kbp. The Examiner would like emphasize that Applicants main invention is the DNA sequence comprising nitrogen fixing gene of SEQ ID NO: 1, but NOT the vector, wherein the DNA sequence is taught by Welsh et al. and the Examiner’s inherency statement is for the fosmid vector as evidenced by Magrini et al. 
Regarding the arguments that the Examiner using hindsight reasoning to establish the rejection, which is not persuasive because fosmid vector is NOT Applicants claimed invention but large DNA fragment comprising nitrogen fixing enzyme gene, which is known in the prior art as the Examiner pointed out that Welsh et al. teach such large DNA fragment comprising nitrogen fixing enzyme gene, and thus, cloning a large DNA fragment in fosmid vector is obvious because large fragments of DNA are usually cloned in BAC or Fosmid vector, which is well known in the art as evidenced by Kimura et al. Furthermore, Welsh et al. indeed teach DNA fragment of SEQ ID NO: 1 of the instant application and further teach sequencing of the genomic DNA, which was sequenced by shotgun method, which requires cloning in a plasmid vector including Bac or Fosmid vector (see, evidential reference: Magrini et al. Fosmid-Based Physical Mapping of the Histoplasma capsulatum Genome. Genome Research (2004), 14:1603-1609, see PTO892). Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Welsh et al. and Kimura et al. as well as evidenced by Magrini et al. to use Fosmid vector to clone the large DNA fragment of Welsh et al. as taught by Kimura et al. and make a transformant host cell of E. coli for over- expression of nitrogen fixing enzyme   as taught by Kimura et al. and modify Welsh et al. by replacing expression vector and making transformant host cell for producing increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals to arrive the claimed invention. Therefore, the rejection is maintained.

New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3, 6-7, 8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium important in the marine nitrogen cycle. PNAS (2008), 105(39): 15094-15099, see IDS) in view of Thiel et al. (Characterization of Genes for an Alternative Nitrogenase in the Cyanobacterium Anabaena variabilis. Journal of Bacteriology (1993), 175(19): 6276-6286, see, new IDS filed on 07/15/2022), and Kimura et al. (Gene coding acyl homoserine lactone synthetic enzyme and its utilization. JP 2014-003920 A, publication 01/16/2014, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a recombinant vector comprising a base sequence of SEQ ID NO:1 or a base sequence having not less than 90% identity with the base sequence of SEQ ID NO:1, wherein the DNA (base) sequence of SEQ ID NO: 1 of the instant application is derived from Cyanobacterium Cyanothece ATCC51142, wherein the SEQ ID NO: 1 comprises 31247 nucleotides (31.25 Kb).  
Regarding claim 1, 3, 6-7, 17-18 and 20, Welsh et al. teach isolating a genomic DNA of about 5.46 Mb, i.e. 5460 kb,   complete genome sequence of the cyanobacterium Cyanothece sp. ATCC 51142 as claimed (see, abstract, pg.15094), wherein the genome of Cyanothece sp. ATCC 51142 of Welsh et al. comprises SEQ ID NO: 1 of the instant application, which is 100% identical to SEQ ID NO: 1 of the instant application (see, sequence alignment as shown below as (A), where a portion of SEQ ID NO: 1, nt1 to nt1500 of SEQ ID NO: 1 genome sequence of Welsh et al. as evidence). Welsh et al. also teach that the sequence comprises nitrogen fixing gene nif (a cluster of nitrogen fixation genes) encoding nitrogenase enzyme, a multiprotein enzyme, which catalyzes nitrogen fixation (see, pg. 15094, Col 1, para 1, and Fig. 1). The Genomic DNA of Welsh et al. is also 100% identical to nucleotide sequences of SEQ ID NOs: 2, 4-6 and 18 of the instant application because SEQ ID NOs: 2, 4-6 and 18 are fragments of SEQ ID NO: 1 of the instant application, as well as 99.9% identical to protein sequence of SEQ ID NO: 50 (see, sequence alignment as shown below (B)). Welsh et al. also teach that 430 kb sequence fragment is linear (see, pg. 15095, Col 2, para 2, Fig. 2 and Table 1). Welsh et al. further teach that the Genomic DNA of Welsh et al. was sequenced in shotgun method, which requires cloning in a plasmid vector including Bac or Fosmid vector (see, evidential reference: Magrini et al. Fosmid-Based Physical Mapping of the Histoplasma capsulatum Genome. Genome Research (2004), 14:1603-1609, see PTO892) and thus, although, Welsh et al. do not teach using fosmid vector or any vector, but indeed teach sequencing by using a shotgun procedure, the Welsh et al. disclosure inherently teaches cloning in Fosmid plasmid vector as evidenced by Magrini et al., and meets the claim limitation of claims 6-7 and 18 of the instant application. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
(A): RESULT 1
CP000806
LOCUS       CP000806             4934271 bp    DNA     circular BCT 31-JAN-2014
DEFINITION  Cyanothece sp. ATCC 51142 circular chromosome, complete sequence.
ACCESSION   CP000806
  ORGANISM  Crocosphaera subtropica ATCC 51142, synonym Cyanothece sp. ATCC 51142 
            Bacteria; Cyanobacteria; 
REFERENCE   1  (bases 1 to 4934271)
  AUTHORS   Welsh,E.A., Liberton,M., Stockel,J., Loh,T., Elvitigala,T.,
            Wang,C., Wollam,A., Fulton,R.S., Clifton,S.W., Jacobs,J.M.,
            Aurora,R., Ghosh,B.K., Sherman,L.A., Smith,R.D., Wilson,R.K. and
            Pakrasi,H.B.
  TITLE     The genome of Cyanothece 51142, a unicellular diazotrophic
            cyanobacterium important in the marine nitrogen cycle
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 105 (39), 15094-15099 (2008)
   

  Query Match             100.0%;  Score 1500;  DB 12;  Length 4934271;
  Best Local Similarity   100.0%;  
  Matches 1500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982634 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 2982693

Qy         61 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982694 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 2982753

Qy        121 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982754 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 2982813

Qy        181 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982814 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 2982873

Qy        241 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982874 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 2982933

Qy        301 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982934 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 2982993

Qy        361 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982994 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 2983053

Qy        421 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983054 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 2983113

Qy        481 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983114 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 2983173

Qy        541 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983174 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 2983233

Qy        601 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983234 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 2983293

Qy        661 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983294 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 2983353

Qy        721 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983354 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 2983413

Qy        781 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983414 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 2983473

Qy        841 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983474 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 2983533

Qy        901 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983534 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 2983593

Qy        961 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983594 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 2983653

Qy       1021 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983654 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 2983713

Qy       1081 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983714 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 2983773

Qy       1141 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983774 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 2983833

Qy       1201 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983834 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 2983893

Qy       1261 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983894 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 2983953

Qy       1321 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983954 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 2984013

Qy       1381 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984014 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 2984073

Qy       1441 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984074 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 2984133


(B): RESULT 1
B1WVX4_CROS5
ID   B1WVX4_CROS5            Unreviewed;       303 AA.
AC   B1WVX4;
DT   20-MAY-2008, integrated into UniProtKB/TrEMBL.
DT   20-MAY-2008, sequence version 1.
DT   02-JUN-2021, entry version 81.
OS   Crocosphaera subtropica (strain ATCC 51142 / BH68) (Cyanothece sp. (strain
OS   ATCC 51142)).
OC   Bacteria; Cyanobacteria; Oscillatoriophycideae; Chroococcales;
OC   Aphanothecaceae; Crocosphaera; Crocosphaera subtropica.
OX   NCBI_TaxID=43989 {ECO:0000313|EMBL:ACB52307.1, ECO:0000313|Proteomes:UP000001203};
RN   [1] {ECO:0000313|EMBL:ACB52307.1, ECO:0000313|Proteomes:UP000001203}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 51142 / BH68 {ECO:0000313|Proteomes:UP000001203};
RX   PubMed=18812508; DOI=10.1073/pnas.0805418105;
RA   Welsh E.A., Liberton M., Stoeckel J., Loh T., Elvitigala T., Wang C.,
RA   Wollam A., Fulton R.S., Clifton S.W., Jacobs J.M., Aurora R., Ghosh B.K.,
RA   Sherman L.A., Smith R.D., Wilson R.K., Pakrasi H.B.;
RT   "The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium
RT   important in the marine nitrogen cycle.";
RL   Proc. Natl. Acad. Sci. U.S.A. 105:15094-15099(2008).
SQ   SEQUENCE   303 AA;  32532 MW;  74409BEA91074AE7 CRC64;

  Query Match             99.9%;  Score 1543;  DB 208;  Length 303;
  Best Local Similarity   99.7%;  
  Matches  302;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LIVAATVALFIGNVQSANAYPFWAQETAPETPREATGRIVCANCHLAEKAAEVEIPQSVL 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIVAATVALFIGNVQSANAYPFWAQETAPETPREATGRIVCANCHLAEKAAEVEIPQSVL 60

Qy         61 PDTVFKAVVKIPYDLDSQQVLGDGSKGGLNVGAVLMLPEGFKIAPDERIPEEIKEEMGSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDTVFKAVVKIPYDLDSQQVLGDGSKGGLNVGAVLMLPEGFKIAPDERIPEEIKEEMGSV 120

Qy        121 YFQSYSEGQDNVVLVGPLPGEQYQEIIFPILSPDPSKDKNVNFGKYQVHLGANRGRGQIY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YFQSYSEGQDNVVLVGPLPGEQYQEIIFPILSPDPSKDKNVNFGKYQVHLGANRGRGQIY 180

Qy        181 PTGQPSNNNVFKASNAGTISKITDQEDGSYIVTIATAEGDVDETIPAGPQLMVSEGMEVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PTGQPSNNNVFKASNAGTISKITDQEDGSYIVTIATAEGDVDETIPAGPQLMVSEGMEVE 240

Qy        241 AGQALTNNPNVGGFGQKDTEVVLQSPGRIKGLILFLAGIMLAQILLVIKKKQVERVQAAE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGQALTNNPNVGGFGQKDTEVVLQSPGRIKGLILFLAGIMLAQILLVIKKKQVERVQAAE 300

Qy        301 MNF 303
              |||
Db        301 MNF 303

Welsh et al. do not teach using any vector (for claims 1, 33, 6, 17, and 20) or fosmid vector (for claims 7 and 18) to clone DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme and do not teach a transformant host cell for expressing fosmid vector comprising DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claims 8, 19 and 21).
However, Thiel et al. teach isolating nitrogen fixing gene encoding nitrogenase enzyme from Cyanobacterium Anabaena variabilis and cloning said nitrogen fixing gene encoding nitrogenase enzyme in an expression vector pMB2 and transformed an E. coli host cell for producing nitrogenase enzyme (see, title, abstract, pg. 6277, right Col, para 4, pg. 6278, left Col, para 1, right Col, para 4-5). 
Thiel et al. do not teach using fosmid vector (for claims 7 and 18) to clone DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme.
 
However, Kimura et al. (JP 2014/003920 A) teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use (see, machine translated whole document of JP 2014/003920 A).
Kimura et al. (JP 2014/003920 A) clearly teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a Fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Welsh et al. Thiel et al. and Kimura et al. to use Fosmid vector to clone the large DNA fragment comprising nitrogen fixing gene of Welsh et al. as taught by Kimura et al. and make a transformant host cell of E. coli for over- expression of nitrogen fixing enzyme   as taught by Thiel et al. and Kimura et al. and modify Welsh et al. by replacing expression vector with fosmid vector and making transformant host cell for producing increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress nitrogen fixing enzyme in order to produce increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals, which is commercially, industrially and financially beneficial. 
One of ordinary skilled in the art would have a reasonable expectation of success because Welsh et al. could successfully isolated large DNA fragment comprising nitrogen fixing enzyme gene, and cloning said DNA fragment in a vector and raised the possibility of utilizing atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals and reducing the cost of nitrogen source in biochemical industry for producing various down-stream products. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1, 3, 6-7, 8  and 17-21 stand/are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/02/2012 prompted the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656